DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Response to Arguments
Applicant’s arguments filed on September 28, 2021 with respect to claims 1-20 have been considered but are not fully persuasive.
Applicant argues that “Applicant files herewith an English-language translation of JP 2019-043956, thereby perfecting Applicant's claim for priority. Accordingly, the instant application is afforded an effective filing date of March 11, 2019. As such, Kojima could only qualify as prior art under 35 U.S.C. § 102(a)(2). However, Applicant herein confirms and asserts that the subject matter disclosed in Kojima and the claimed invention, not later than March 11, 2019, were owned by the same person or subject to an obligation of assignment to the same person. Accordingly, Kojima does not qualify as prior art under 35 U.S.C. § 102(b)(2)(C).”
Applicant’s argument regarding perfection of priority is persuasive. Hence, the claim rejection under 35 U.S.C. 102(a)(2) for claims 1-20 based on the prior art “Kojima” has been withdrawn. However, claims 1-20 have been rejected based on a new ground of rejection because examiner considers the ‘confirmation and assertion of Kojima as same assignment’ as new subject matter. Therefore, a final office action has been issued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (US 2014/0380122 A1) in view of Shi et al. (US 2018/ 0357013 A1) (hereinafter Myung-Shi).
Regarding claim 1, Myung teaches, a memory system comprising: a non-volatile memory (Myung: ‘non-volatile storage device’ [0019]); and a controller (Myung: ‘control circuitry’ [Fig.1, block 110]) configured to: select one read method from (Myung: ‘select first complexity level technique/method to read data, the first complexity level is less complex and require less time than the second complexity level technique’ [Fig.1, blocks 310-340] & [0038-0041]) ….. to perform a read operation on the non-volatile memory (Myung: ‘perform read operation on non-volatile storage device’ [0019] & [Fig.3, block 310]); and issue a first read command according to the selected one read method to the non-volatile memory (Myung: ‘read data from non-volatile storage device’ [0019] & [Fig.3, block 310]).  
Myung does not explicitly disclose,  … from a plurality of read methods with different time required…
However, Shi teaches in an analogous art, ‘a plurality of read methods (fast, normal, and slow read) with different time required’ [0013] …performing, by the storage controller, a read operation on the to-be-accessed storage area in a form of a fast read, and if decoding using the fast read fails, reading the to-be-accessed storage area again in a form of a slow read…[0048] .. a form of the read operation on the flash memory device includes a fast read and a slow read, and a read speed of the fast read is greater than a read speed of the slow read…[0060] …the form of the read operation further includes a normal read, and a read speed of the normal read is greater than the read speed of the slow read and is less than the read speed of the fast read; and the method further includes: when decoding using the fast read fails, performing a read operation on the to-be-accessed storage area in a form of the normal read.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myung’s teachings of ‘optimizing lifespan of a storage device’ with Shi’s teaching of ‘fast/normal/slow accessing of flash memory’ to provide a method for accessing a flash memory device. The read operation on the flash memory device includes a fast read and a slow read, and a read speed of the fast read is greater than a read speed of the slow read. Further, the read operation includes a normal read, and a read speed of the normal read is greater than the read speed of the slow read and is less than the read speed of the fast read. By doing so, read and write operations on a flash memory device are regulated according to an access characteristic of data, and overall access performance of the flash memory device is improved.

Regarding claim 2, Myung-Shi teaches, the memory system according to claim 1, wherein the controller is further configured to: issue a second read command to the non-volatile memory, and then select the one read method from the plurality of read methods based on information on error correction of data read from the non-volatile memory according to the second read command (Myung: ‘read method based on the information on error correction of data read’ [Fig.3, blocks 320, 340, and 360]).

Regarding claim 3, Myung-Shi teaches, the memory system according to claim 2, wherein the controller is configured to issue, within a predetermined time after a write operation on a region of the non-volatile memory is completed, the second read command specifying the region (Shi: ‘select idle state or relatively light load state to avoid normal read/write access’ [0081,0065]). 

Regarding claim 4, Myung-Shi teaches, the memory system according to claim 2, wherein the controller is configured to issue the second read command to the non-volatile memory on a predetermined interval or when the memory system is in an idle state (Shi: ‘select idle state or relatively light load state to avoid normal read/write access’ [0081,0065]). 

claim 5, Myung-Shi teaches, the memory system according to claim 2, wherein the controller is configured to issue the second read command to the non-volatile memory after a write operation on a region of the non-volatile memory is completed before address conversion information is updated resulting from the write operation (Shi: ‘idle state or relatively light load state to avoid normal read/write access’ [008, 0065]).  

Regarding claim 6, Myung-Shi teaches, the memory system according to claim 2, wherein the plurality of read methods includes a first read method in which a first time is required to perform the read operation on the non-volatile memory, and a second read method in which a second time longer than the first time is required to perform the read operation on the non-volatile memory, and the controller is configured to: select the first read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability higher than a first threshold, and select the second read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability lower than the first threshold (Shi: ‘a plurality of read methods - fast, normal, and slow read with different time required; reliability dependent on error correction capability’ [0013,0048,0060]).  

Regarding claim 7, Myung-Shi teaches, the memory system according to claim 6, wherein the plurality of read methods further includes a third read method in which a third time longer than the second time is required to perform the read operation on the non-volatile memory, and the controller is further configured to: select the second read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability between the first threshold and a second threshold lower than the first threshold, and select the third read method from the plurality of read methods in a case where the information on the error correction of the read data indicates a reliability lower than the second threshold (Shi: ‘a plurality of read methods - fast, normal, and slow read with different time required; reliability dependent on error correction capability’ [0013,0048,0060]).    

claim 8, Myung-Shi teaches, the memory system according to claim 2, wherein the information on the error correction includes at least one of a bit error ratio detected by the error correction of the read data, and a retry ratio of the read operation with respect to the non-volatile memory (Myung: ‘number of error bits that occur in a read operation’ [0006]).  

Regarding claim 9, Myung-Shi teaches, the memory system according to claim 2, wherein the controller is connectable to a host and configured to issue, to the non-volatile memory, the second read command as a command which serves to instruct examining a wear state of a memory cell and to instruct a read operation according to a host read command (Myung: ‘read/write request receives from host’ [0021]; ‘wear-level state’ [0011, 0006]). 

Regarding claim 10, Myung-Shi teaches, the memory system according to claim 2, wherein the controller is configured to issue, to the non- volatile memory, the second read command as a command which serves to instruct examining a wear state of a memory cell and to instruct a read operation according to an internal processing (Myung: ‘read/write request receives from host’ [0021]; ‘wear-level state’ [0011, 0006]).

Regarding claim 11, Myung-Shi teaches, the memory system according to claim 10, wherein the internal processing includes an examination to detect a defect that is not detected by a verifying operation in a write processing, or an examination of a data retention state of the memory cell (Shi: ‘bad block management/wear leveling/garbage collection modules’ [Fig.1, block 116]).  

Regarding claim 12, Myung-Shi teaches, the memory system according to claim 1, wherein the controller issues a second read command to the non-volatile memory, and selects one read method from the plurality of read methods based on the number of clusters of data read from the non-volatile memory according to the second read command and information on error correction of the data (Myung: ‘read method based on the information on error correction of data read’ [Fig.3, blocks 320, 340, and 360]).  

claim 13, Myung-Shi teaches, the memory system according to claim 12, wherein the plurality of read methods includes a first read method in which a first time is required to perform the read operation on the non-volatile memory, and a second read method in which a second time longer than the first time is required to perform the read operation on the non-volatile memory, and the controller is configured to: select the first read method from the plurality of read methods in a case where the number of clusters of the read data is less than a predetermined number, select the first read method from the plurality of read methods in a case where the number of clusters of the read data is equal to or more than the predetermined number and the information on the error correction of the read data indicates a reliability higher than a first threshold, and select the second read method from the plurality of read methods in a case where the number of clusters of the read data is equal to or more than the predetermined number and the information on the error correction of the read data indicates a reliability lower than the first threshold (Shi: ‘a plurality of read methods - fast, normal, and slow read with different time required; reliability dependent on error correction capability’ [0013,0048,0060]).    

Regarding claim 14, Myung-Shi teaches, the memory system according to claim 1, wherein the controller is connectable to a host and configured to issue, to the non-volatile memory, the first read command as a command of a read instruction according to a host read command received from the host (Myung: ‘read/write request receives from host’ [0021]). 

Regarding claim 15, Myung-Shi teaches, the memory system according to claim 1, wherein the controller issues, to the non-volatile memory, the first read command as a command of a read instruction according to an internal processing (Myung: ‘read/write request receives from host’ [0021]; ‘wear-level state’ [0011,0006]).  

Regarding claim 16, Myung teaches, a method of controlling a non-volatile memory (Myung: ‘non-volatile storage device’ [0019]), comprising: selecting one read method (Myung: ‘select first complexity level technique/method to read data, the first complexity level is less complex and require less time than the second complexity level technique’ [Fig.1, blocks 310-340] & [0038-0041])  …. to perform a  (Myung: ‘read data from non-volatile storage device’ [0019] & [Fig.3, block 310]).
Myung does not explicitly disclose,  … from a plurality of read methods which are different from each other in regard to a time required …
However, Shi teaches in an analogous art, ‘a plurality of read methods (fast, normal, and slow read) with different time required’ [0013] …performing, by the storage controller, a read operation on the to-be-accessed storage area in a form of a fast read, and if decoding using the fast read fails, reading the to-be-accessed storage area again in a form of a slow read…[0048] .. a form of the read operation on the flash memory device includes a fast read and a slow read, and a read speed of the fast read is greater than a read speed of the slow read…[0060] …the form of the read operation further includes a normal read, and a read speed of the normal read is greater than the read speed of the slow read and is less than the read speed of the fast read; and the method further includes: when decoding using the fast read fails, performing a read operation on the to-be-accessed storage area in a form of the normal read.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myung’s teachings of ‘optimizing lifespan of a storage device’ with Shi’s teaching of ‘fast/normal/slow accessing of flash memory’ to provide a method for accessing a flash memory device. The read operation on the flash memory device includes a fast read and a slow read, and a read speed of the fast read is greater than a read speed of the slow read. Further, the read operation includes a normal read, and a read speed of the normal read is greater than the read speed of the slow read and is less than the read speed of the fast read. By doing so, read and write operations on a flash memory device are regulated according to an access characteristic of data, and overall access performance of the flash memory device is improved.

Regarding claim 17, Myung-Shi teaches, the method according to claim 16, further comprising issuing a second read command to the non-volatile memory, wherein the one read method is selected based on information on error correction of data read from the non- volatile memory according to the  (Myung: ‘read method based on the information on error correction of data read’ [Fig.3, blocks 320, 340, and 360]).  

Regarding claim 18, Myung-Shi teaches, the method according to claim 17, wherein the second read command is issued within a predetermined time after a write operation on a region of the non-volatile memory is completed, the second read command specifying the region (Shi: ‘select idle state or relatively light load state to avoid normal read/write access’ [0081,0065]). 

Regarding claim 19, Myung-Shi teaches, the method according to claim 17, wherein the second read command is issued to the non-volatile memory on a predetermined interval or when the non-volatile memory is in an idle state (Shi: ‘select idle state or relatively light load state to avoid normal read/write access’ [0081,0065]). 

Regarding claim 20, Myung-Shi teaches, the method according to claim 17, wherein the second read command is issued to the non-volatile memory after a write operation on a region of the non- volatile memory is completed before address conversion information is updated resulting from the write operation (Shi: ‘select idle state or relatively light load state to avoid normal read/write access’ [0081, 0065]).  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Alrod et al. (US 2009/0319859 A1) teaches one or more of the following error-correction operations may be effected according to the associated erase count of a memory block from which the data is read: (i) a decoder and/or decoder mode is selected; (ii) a decision to attempt correcting errors using a lighter-weight weight decoder (mode) and/or heavier weight decoder (mode) and/or faster decoder (mode) and/or slower decoder (mode) is made; (iii) a mode transition and/or error correction attempt resource budget is determined; (iv) a number of soft bits is determined; and (v) a decoding bus width size is selected..
Narayan K et al. (US 2018/0350446 A1) teaches non-volatile memory and processes for reprogramming data posing a potential reliability concern are provided. A process is provided for distinguishing between cross-temperature effects and read disturb effects as part of determining whether to perform a maintenance operation such as reprogramming. A process is provided that compensates for cross-temperature effects while testing to determine whether to perform a maintenance operation. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/             Supervisory Patent Examiner, Art Unit 2112